BECTON, Judge.
Plaintiff, Marvin Brown, brought an action against defendant, Rhyne Floral Supply Manufacturing Company, Inc. (Rhyne) and the other named defendants to quiet title to real estate in May of 1986. Brown, representing himself, claimed to have acquired title through adverse possession. The trial judge dismissed Brown’s case at the close of the evidence, concluding that there was a complete absence of a justiciable issue, that the action was not brought in good faith, and that the action was frivolous. The trial judge also awarded attorneys fees to all the defendants’ attorneys. Brown appealed to this court, and his appeal was dismissed on 16 December 1986 for failing to perfect the appeal. Upon motion by defendant Rhyne, the trial judge then awarded to Rhyne additional attorneys fees in the amount of $1,000 and expenses of $419.10 for the costs they incurred in defending against Brown’s appeal, finding that the appeal was frivolous. Brown appeals this award.
Although defendant cites several statutes that authorize a trial judge to tax costs against the losing appellant (see N.C. Gen. Stat. Secs. 6-20, 7A-305(d), and N.C. Rules of Appellate Procedure 34 and 35(a)), nowhere in those statutes do we find authority for a trial judge to award attorneys fees under the circumstances that exist here. As a general rule, attorneys fees are not awarded to the prevailing party without statutory authority. Trust Co. v. Schneider, 235 N.C. 446, 70 S.E. 2d 578 (1952).
Judgment is vacated.
Chief Judge Hedrick and Judge SMITH concur.